                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       RITA C. HO,                                      Case No. 17-cv-06520-PJH (TSH)
                                   8                     Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9              v.                                        DENYING IN PART MOTION TO
                                                                                            COMPEL
                                  10       MARK PINSUKANJANA, et al.,
                                                                                            Re: Dkt. Nos. 83, 86
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           The parties submitted a joint letter brief, in which Plaintiff Rita C. Ho moves to compel the

                                  14   production of documents in response to her January 18, 2018 first sets of requests for production

                                  15   to Defendants Mark Pinsukanjana and Bryan Yedinak. ECF No. 83.1 The requests to

                                  16   Pinsukanjana and Yedinak are identical, so the Court will refer to them together as the “RFPs” for

                                  17   ease of reference. The Court held a telephonic hearing in this matter on February 20, 2019, and

                                  18   now issues this order.
                                  19           The Court ORDERS Defendants to produce documents responsive to RFPs 1, 3-10, 12-16,

                                  20   18-23 and 25. These RFPs seek relevant documents, and the requests are proportional to the needs

                                  21   of the case. Defendants’ objections are unpersuasive.

                                  22           RFP 2 asks for “[c]opies of all documents and materials provided to any person whom the

                                  23   Defendants intend to use as an expert witness in this action including, but not limited to,

                                  24   documents and materials relied upon by that person in formulating his or her expert opinion.”

                                  25   Leaving aside RFP 2 for the moment, Federal Rule of Civil Procedure 26(a)(2) has disclosure

                                  26   requirements for testifying experts, and Defendants must comply with those requirements by the
                                  27

                                  28
                                       1
                                        The letter brief did not provide the discovery requests or responses, so per the Court’s order,
                                       ECF No. 84, the parties filed a supplemental submission providing those. ECF No. 86.
                                   1   applicable deadlines. RFP 2 is problematic, however, because it seeks to use fact discovery to

                                   2   take expert discovery, and the fact discovery cutoff in this action is earlier than the expert

                                   3   discovery cutoff. See ECF No. 66 (case scheduling order). Accordingly, the Court DENIES the

                                   4   motion to compel as to RFP 2. To avoid confusion, nothing in this order relieves Defendants of

                                   5   their expert disclosure obligations under Rule 26.

                                   6          At the telephonic hearing, Plaintiff withdrew RFP 11, rendering that dispute moot.

                                   7          RFP 17 asks for “[d]ocuments regarding any legal proceedings involving the Defendants,

                                   8   from January 1, 2008 to the present.” At the hearing Plaintiff explained that if Defendants have

                                   9   cheated other artists, that could potentially show they are the type of people who engage in

                                  10   cheating, making Plaintiff’s claims more plausible. Perhaps, but that is a speculative fishing

                                  11   expedition that is not proportional to the needs of the case. The Court DENIES the motion to

                                  12   compel as to RFP 17.
Northern District of California
 United States District Court




                                  13          RFP 24 seeks “[d]ocuments supporting Defendants’ allegations in the Cross-Claim filed in

                                  14   the Probate Action.” The RFPs define the Probate Action to mean “the action between the parties

                                  15   to the instant proceeding first brought in the Superior Court for the State of California and County

                                  16   of Santa Cruz.” The Court has no further information about the Probate Action, including what

                                  17   the Cross-Claim is. At the telephonic hearing, Plaintiff’s counsel stated he was not prepared to

                                  18   address this RFP in any detail. As Plaintiff has failed to explain the relevance and proportionality

                                  19   of this RFP, the Court DENIES the motion to compel as to it.

                                  20          During the hearing the Court and the parties discussed the relevant time frame for the

                                  21   requests. The Court has previously explained that the parties’ pleadings show that the claims and

                                  22   counterclaims relate to conduct from 2012 to the present. See ECF No. 78 at 2-3. Plaintiff

                                  23   argued, however, that even for conduct 2012 to the present, Defendants contend they have co-

                                  24   authorship rights in some of the images at issue stemming from a monograph first published in

                                  25   2006. Defendants did not argue to the contrary. Accordingly, for RFPs 3 and 16, the Court

                                  26   ORDERS Defendants to produce responsive documents from 2006 to the present. For RFP 25 –

                                  27   which seeks “all documents upon which Defendants intend to rely relating to this action

                                  28   proceeding to trial” – the Court ORDRS Defendants to produce all responsive documents
                                                                                          2
                                   1   regardless of time frame, since if Defendants are going to use a document at trial, Plaintiff is

                                   2   entitled to it. For RFPs 1, 4-10, 12-15, and 18-23, the Court ORDERS Defendants to produce

                                   3   responsive documents for the time period 2012 to the present.

                                   4          Finally, the Court discussed with the parties how long it would take Defendants to produce

                                   5   documents. Defendants represented they could complete document production within 14 days of

                                   6   the Court’s order. Accordingly, the Court ORDERS Defendants to produce the documents

                                   7   described in this order within 14 days.

                                   8

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: February 20, 2019

                                  12
Northern District of California
 United States District Court




                                                                                                     THOMAS S. HIXSON
                                  13                                                                 United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
